Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 23 December 1815
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith


				
					My dear Mother
					Boston House Ealing 23d Decbr 1815.
				
				I have been so occupied in writing for Mr. Adams ever since his indisposition that I have really not had time to answer your kind Letters and have brought myself in debt to all my Correspondents and they accumulate so much that I am unable to satisfy their demands. My Boys are also at home which is another ample source of occupation as Mr. Adams’s time is of too much importance to the public to admit of his attending them himself and the Vacation is so long it will not do to suffer them to lose so much time.You mention in your Letter the receipt of the Watches and they are so extremely anxious to have theirs should you find a good opportunity I will thank you to send them.Mr. Adams has written you a long Letter to day which I have assisted and I think as long as I am occupied in this way you must cease to expect any Letters from me and consider his as from us both. I have just heard of the death of Mr Hellen which occasioned me no surprize as it had so long anticipated. I am not yet perfectly acquainted with the manner he has left his Widow and family but understand he died worth 60 Thousand Dollars. With this Sum his Children will be handsomely provided for.As it is probable we shall return to America in the course of the Summer I will thank you to keep the things you mention until our return as by that time the Children will want a new Stock. I have found but few of my old friends in this Country and those few much changed but after so long an absence and under such circumstances I could not expect to find it otherwise.John is so very jocose while I write I find it impossible to write you any more must therefore request you will offer my duty to my father and present me  affectionately to all the family and be assured of the tenderest affection of your daughter
				
					L C Adams
				
				
			